DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 7-10, filed 6/30/2021, with respect to the rejection(s) of claim(s) 1-4, 7-10, 13-14, 17-18, 20-21, 23-24, 49 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rizoiu (US 2005/0283143 A1) as previously cited, in view of Negus (US 6595987 B1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-10, 13-14, 17-18, 20, 24, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu (US 2005/0283143 A1) in view of Negus (US 6595987 B1).
Regarding claim 1, Rizoiu discloses a system comprising: a catheter control system (eg. Fig. 2, control 53 with electromagnetic energy source 51 and delivery system 55 for controlling the laser and delivery of fluids, Para. 35) wherein the catheter control system comprises: in one alternative embodiment, an imaging system (eg. Para. 11 and 75, cannula 112 with additional tube 136a that contains image device 136b); a laser (eg. Laser fiber 123, Para. 80, Fig. 10-11); a vacuum source (eg. Guide tube 132 connected to negative pressure source, Para. 65, Fig. 9b); and an inert gas source (air tube, Para. 61, 64, nitrogen gas, Fig. 9-13, fluid source port 161, Para. 60); a catheter coupled to the catheter control system (eg. Cannula 112, Para. 9, 59), wherein the catheter comprises: an imaging fiber coupled to the imaging system (eg. cannula 112 with additional tube 136a that contains image device 136b); a laser fiber coupled to the laser (eg. Laser fiber 123, Para. 80, Fig. 10-11; a vacuum lumen coupled to the vacuum source (eg. Guide tube 132 connected to negative pressure source, Para. 65, Fig. 9b); and an inert gas lumen coupled to the inert gas source (eg. air tube, Para. 61, 64, nitrogen gas). Rizoiu does not disclose wherein the catheter control system is configured to: cycle the laser on and off; cycle an application of inert gas from the inert gas source through the inert gas lumen; and synchronize cycling the laser on and off with cycling inert gas from the inert gas source through the inert gas lumen, such that electromagnetic energy from the laser is applied at the same time as the application of inert gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Rizoiu to include an imaging device 
Negus teaches a gas laser system that is has the laser and gas pump synchronized to the heart wave cycles (eg. Fig. 6-7, Col. 7, Ln. 65 – Col. 9, Ln. 25).
It would have been obvious to have combined the invention of Rizoiu with the synchronized gas and laser pump to the heart rate of the heart to minimize damage to heart tissue by firing the laser pulse when the heart is most still and least sensitive electrically (eg. Col. 3, Ln. 10-17).
Regarding claim 2, The combined invention of Rizoiu and Negus discloses the laser is an Erbium-doped yttrium aluminum garnet laser (Er:YAG) laser (eg. Para. 41).
Regarding claim 7, The combined invention of Rizoiu and Negus discloses the catheter control system is configured to provide vacuum suction (eg. Para. 65, negative pressure suction tubing).
Regarding claim 8-9, The combined invention of Rizoiu and Negus discloses the laser has a repetition rate of .1-1.0 kHz (eg. Para. 42-43, greater than 1 Hz).
Regarding claim 10 and 13, The combined invention of Rizoiu and Negus discloses the laser has a pulse duration of 1-30 ns (eg. Para. 42, pulse duration range between 1 picoseconds to 1000 microseconds).
Regarding claim 14, The combined invention of Rizoiu and Negus discloses the laser emits energy in a range of wavelengths from 1-5 microns (eg. Para. 42, 2.78 microns).
Regarding claim 17, The combined invention of Rizoiu and Negus discloses the laser emits energy at a wavelength of 2.94 microns (eg. Para. 40, 2.94 microns).
Regarding claim 18, The combined invention of Rizoiu and Negus discloses the laser has a pulse energy of 1mj-100mj (eg. Para. 42, 1-300 mJ).
Regarding claim 20, The combined invention of Rizoiu and Negus discloses the laser has an average power of 1-10 W (eg. Para. 42, 1 millijoule / 140 microseconds = 7.24 W).
Regarding claim 24, The combined invention of Rizoiu and Negus discloses during use the system is configured to provide an automated reduction in laser energy from the laser while still cutting to prevent overheating of the artery (eg. Para. 12, user programmable to change cutting parameters to prevent thermal damage).
Regarding claim 49, The combined invention of Rizoiu and Negus discloses a catheter configured to penetrate a chronic total occlusion (eg. Para. 9 and 59, cannula 112, operating on hard and soft tissue), a catheter control system, (Rizoiu, Para. 35, Fig. 2, control 53) wherein the catheter comprises: a proximal end (proximal end 116, Fig 9a, Para. 59); a distal end (distal end 114, Fig. 9a, Para. 59); an imaging fiber configured to transmit imaging data from the distal end of the catheter to the proximal end of the catheter (catheter 112 having an additional tube 136a that contain an imaging device 136b, Fig. 11c, Para. 75); a laser fiber configured to transmit laser energ
Negus teaches a gas laser system that is synchronized to the heart wave cycles (eg. Fig. 6-7, Col. 7, Ln. 65 – Col. 9, Ln. 25).
It would have been obvious to have combined the invention of Rizoiu with the synchronized gas and laser pump to the heart rate of the heart to minimize damage to heart tissue by firing the laser pulse when the heart is most still and least sensitive electrically (eg. Col. 3, Ln. 10-17).

Claims 3, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu (US 2005/0283143 A1) in view of Negus (US 6595987 B1), further in view of Schmitt (US 2006/0241503 A1).
Regarding claim 3, The combined invention of Rizoiu and Negus discloses the invention of claim 1, but does not disclose an OCT imaging system. 
Schmitt teaches using an OCT imaging probe (eg. Para. 5, Fig. 1, claim 1, 12-13).
It would have been obvious to have combined the invention of Rizoiu and Negus with the OCT imaging system of Schmitt to provide a catheter design that enables forward directed scanning at a distal location (eg. Schmitt, Para. 5).
Regarding claim 21, the combined invention of Rizoiu, Negus, and Schmitt discloses {00831573}3the imaging fiber comprises a first end, a second end, and a primary axis extending from the first end to the second end; and the imaging system rotates the imaging fiber about the primary axis of the imaging fiber (eg. Schmitt, Fig. 4A, Para. 43).
Regarding claim 23, the combined invention of Rizoiu, Negus, and Schmitt discloses during use OCT light from the imaging fiber is used to perform automated plaque characterization so that laser energy from the laser can be reduced when cutting lipid and fibrous tissue, and the laser energy from the laser can be increased when cutting calcium (eg. Rizoiu, Para. 9-10, different types of tissue, Para. 42, levels of energy between 1 mJ and 300 mJ per pulse).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu (US 2005/0283143 A1) in view of Negus (US 6595987 B1), further in view of Cook (WO 01/54761 A2).
Regarding claim 4, The combined invention of Rizoiu and Negus discloses the invention of claim 1, but does not disclose the catheter outer diameter being 1mm or less.
Cook teaches a catheter having a maximum outer diameter of 0.75 mm (eg. Page 18, Ln. 1-5).
It would have been obvious to one of ordinary skill to have modified the diameter of the catheter of Rizoiu and Negus to be 0.75 mm or less to allow the catheter to be advanced into soft tissue areas as well as vascular regions (eg. Cook, Page. 18 Ln. 2-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792